952 So. 2d 1246 (2007)
David Gregory HUFF, Appellant,
v.
STATE of Florida, Appellee.
No. 5D06-3222.
District Court of Appeal of Florida, Fifth District.
April 5, 2007.
James S. Purdy, Public Defender, and Robert E. Wildridge, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Robin A. Compton, Assistant Attorney General, Daytona Beach, for Appellee.
GRIFFIN, J.
In this Anders case, we noted a significant discrepancy between the oral pronouncement of sentence and the written sentence on Counts II and III. The transcript reflects that appellant was sentenced to twenty-four days on Counts II and III, with credit for twenty-four days time served on each count. Yet, the judgment and sentence reflect that appellant was sentenced to twenty-four months on Counts II and III, with twenty-four days credit for time served. The crimes for which appellant was convicted in Counts II and III were first- and second-degree misdemeanors. The State concedes that the written sentence is erroneous. Accordingly, we vacate the sentences on counts II and III and remand this case to the trial court to correct what appears to be a scrivener's error.
SENTENCE VACATED and REMANDED.
THOMPSON and SAWAYA, JJ., concur.